Citation Nr: 0518335	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision rating decision by the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Louisville, 
Kentucky, Regional Office, (hereinafter RO).  In September 
2003, a hearing was held before the Acting Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


REMAND

Review of the evidence of record leads the Board to conclude 
that a VA examination is necessary in this case in order to 
comply with the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA).  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
regard, the service medical records reflect treatment for 
"kidney problems" in August 1980 and the July 1984 
separation examination reflects elevated diastolic and 
systolic blood pressure.  The post service evidence includes 
recent private medical reports reflecting diagnostic 
impressions of hypertension and renal insufficiency, with a 
February 2001 report reflecting a concern by the veteran's 
physician that the veteran's elevated blood pressure would 
cause more kidney damage.  Given this evidence, the Board 
concludes that in order to comply with the VCAA, the veteran 
must be afforded a VA examination(s) to determine if there is 
an etiologic link between the hypertension or kidney problems 
currently demonstrated and in-service symptomatology or 
pathology.  

This remand will also afford the RO the opportunity to obtain 
any other relevant private treatment records which may be 
available.  In this regard, it is noted that during the 
September 2003 hearing the veteran essentially indicated that 
he received treatment, possibly for hypertension, in the 
1980s, and there is no post-service evidence of record dated 
prior to 1994.  
 
For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  


1.  The RO should contact the veteran to 
determine if there any relevant treatment 
records, particularly those dated 
proximate to service separation in the 
1980s, that may be available.  Any such 
records identified are to be obtained and 
associated with the claims file.  

2.  The veteran should be scheduled for 
an appropriate examination(s) to 
determine if he has hypertension and/or a 
kidney disorder that is etiologically 
related to service.  The claims file 
should be made available to the 
examiner(s), and the reports from the 
examination(s) should document that the 
pertinent history contained therein, 
particularly the service medical records, 
were reviewed.  Based on review of the 
relevant evidence contained therein, the 
examiner(s) should be requested to 
specifically provide an opinion as to 
whether it is at least as likely as not 
that the veteran has hypertension that 
had its onset in, or is otherwise related 
to, service and whether he has a current 
kidney disability that had its onset in 
or is otherwise related to service.  In 
addition, if hypertension is diagnosed, 
the examiner should opine as to whether 
it is at least as likely as not that this 
disorder caused or aggravated the 
veteran's kidney disorder (if diagnosed).  

3.  Following the completion of the 
development requested above, the claims 
should be readjudicated by the RO/AMC.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran, he  and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




